Name: Commission Directive 91/326/EEC of 5 March 1991 adapting to technical progress for the thirteenth time Council Directive 67/548/EEC on the approximation of laws, Regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: marketing;  deterioration of the environment;  European Union law;  documentation
 Date Published: 1991-07-08

 Avis juridique important|31991L0326Commission Directive 91/326/EEC of 5 March 1991 adapting to technical progress for the thirteenth time Council Directive 67/548/EEC on the approximation of laws, Regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 180 , 08/07/1991 P. 0079 - 0080 Finnish special edition: Chapter 15 Volume 10 P. 0122 Swedish special edition: Chapter 15 Volume 10 P. 0122 COMMISSION DIRECTIVE of 5 March 1991 adapting to technical progress for the thirteenth time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (91/326/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Directive 79/631/EEC (2), and in particular Article 19 thereof, Whereas Annex I to Directive 67/548/EEC contains a list of dangerous substances, together with particulars of the classification and labelling procedures in respect of each substance; whereas it is necessary to add to this list a number of substances notified to the Commission in accordance with the Directive; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directive for the Elimination of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 67/548/EEC is hereby amended as follows: 1. The following paragraph is added at the end of the section 'Numbering of entries in Annex I' of the foreword to Annex I: 'For dangerous substances notified under Article 6 of Directive 67/548/EEC, the EEC number used in Annex I is the same number as in the European list of notified substances (Elincs). This numbering is a seven-digit system of the type Ã Ã Ã .Ã Ã Ã .Ã  which starts at 400.010.9.' 2. The substances listed in the Annex are added to Annex I. Article 2 Not later than 1 July 1992, the Member States shall implement the laws, regulations and administrative provisions necessary to comply with this Directive. Member States shall immediately inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 5 March 1991. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No 196, 16. 8. 1967, p. 1. (2) OJ No L 259, 15. 10. 1979, p. 10. ANNEX This Annex will be published in Official Journal of the European Communities No L 180 A. (See the notice published on the inside back cover of this Official Journal.)